                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNCHRONOSS TECHNOLOGIES, INC.,                   Case No. 16-cv-00119-HSG
                                   8                    Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                           MODIFY THE SCHEDULING ORDER
                                   9             v.                                        AND FOR LEAVE TO FILE A FIRST
                                                                                           AMENDED ANSWER
                                  10     DROPBOX INC.
                                                                                           Re: Dkt. No. 254
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 27, 2015, Plaintiff Synchronoss Technologies, Inc. (“Synchronoss”) filed its

                                  14   complaint against Defendant Dropbox, Inc. (“Dropbox”). Dkt. No. 1. Dropbox submitted an

                                  15   answer to the complaint on January 10, 2017. Dkt. No. 119. On January 10, 2018, the Court

                                  16   issued a scheduling order, which included a January 19, 2018 “deadline to amend the pleadings

                                  17   without filing a motion seeking leave to amend the pleadings.” Dkt. No. 173. On August 6, 2018,

                                  18   Dropbox filed a motion seeking modification of the scheduling order and leave to file an amended

                                  19   answer, to include an unclean hands affirmative defense. Dkt. No. 198. Synchronoss filed its

                                  20   opposition on August 20, 2018, see Dkt. No. 205 (“Mot. to Modify Opp.”), Dropbox filed its reply

                                  21   on August 27, 2018, see Dkt. No. 213, and the Court held a hearing on November 1, 2018, see

                                  22   Dkt. No. 238.

                                  23          The parties filed administrative motions to file under seal portions of the motion,

                                  24   opposition, and reply. See Dkt. Nos. 197, 204, 212. After the Court denied in part the sealing

                                  25   requests related to Dropbox’s motion and reply, see Dkt. No. 242, and denied Dropbox’s renewed

                                  26   sealing requests, see Dkt. No. 252, Dropbox timely filed versions of its motion and reply that only

                                  27   redacted portions previously authorized by the Court, as required under Local Rule 79-5, see Dkt.

                                  28   Nos. 254 (“Mot. to Modify”), 255 (“Mot. to Modify Reply”); see also Civ. L.R. 79-5(f)(3) ("If the
                                   1   Administrative Motion to File Under Seal is denied or granted in part, the document sought to be

                                   2   sealed will not be considered by the Court unless the Submitting Party files a revised redacted

                                   3   version of the document which comports with the Court's order within 7 days after the motion is

                                   4   denied."). The Court now considers the revised redacted version of Dropbox's motion to modify

                                   5   the scheduling order and for leave to file a first amended answer.

                                   6   I.        LEGAL STANDARD

                                   7             A party seeking to amend a pleading after expiration of the deadline set in a scheduling

                                   8   order “must satisfy the ‘good cause’ standard of Federal Rule of Civil Procedure 16(b)(4), which

                                   9   provides that ‘[a] schedule may be modified only for good cause and with the judge’s consent,’

                                  10   rather than the liberal standard of Federal Rule of Civil Procedure 15(a).”1 In re W. States

                                  11   Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013), aff’d sub nom. Oneok, Inc.

                                  12   v. Learjet, Inc., 135 S. Ct. 1591 (2015). The Ninth Circuit has provided that:
Northern District of California
 United States District Court




                                  13                    Rule 16(b)’s “good cause” standard primarily considers the diligence
                                                        of the party seeking the amendment. . . . Although the existence or
                                  14                    degree of prejudice to the party opposing the modification might
                                                        supply additional reasons to deny a motion, the focus of the inquiry is
                                  15                    upon the moving party’s reasons for seeking modification. If that
                                                        party was not diligent, the inquiry should end.
                                  16

                                  17   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (citation omitted); see

                                  18   also 6A Wright & Miller, et al., Fed. Prac. & Proc. § 1522.2 (3d ed. 2018) (“What constitutes

                                  19   good cause sufficient to justify the modification of a scheduling order necessarily varies with the

                                  20   circumstances of each case.”). Although “many more motions seeking modification of scheduling

                                  21   orders are denied than are granted,” see Wright & Miller § 1522.2, courts are more willing to

                                  22   modify scheduling orders and allow parties to amend their pleadings based on newly discovered

                                  23   information that parties could not have discovered before with reasonable diligence, see, e.g.,

                                  24   M.H. v. Cty. of Alameda, No. 11-cv-2862-CW, 2012 WL 5835732, at *3 (N.D. Cal. Nov. 16,

                                  25   2012).

                                  26             Once a court finds good cause to merit modification of the scheduling order under Rule

                                  27

                                  28   1
                                           All references to “Rule” hereinafter refer to the Federal Rules of Civil Procedure.
                                                                                            2
                                   1   16(b), the court must then consider whether to permit leave to amend the pleadings under Rule

                                   2   15(a). Under Rule 15(a)(2), “leave to amend shall be freely granted ‘when justice so requires.’”

                                   3   Townsend v. Univ. of Alaska, 543 F.3d 478, 485 (9th Cir. 2008) (quoting Fed. R. Civ. P. 15(a)(2)).

                                   4   “This policy is to be applied with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316

                                   5   F.3d 1048, 1051 (9th Cir. 2003) (internal quotation marks omitted). The five factors relevant to

                                   6   determining proper amendment are (1) bad faith, (2) undue delay, (3) prejudice to the opposing

                                   7   party, (4) futility of amendment, and (5) previous amendments. Foman v. Davis, 371 U.S. 178,

                                   8   182 (1962); see also Wash. State Republican Party v. Wash. State Grange, 676 F.3d 784, 797 (9th

                                   9   Cir. 2012) (same factors). The Court weighs prejudice to the opposing party most heavily. See

                                  10   Eminence Capital, 316 F.3d at 1052 (9th Cir. 2003). “Absent prejudice, or a strong showing of

                                  11   any of the remaining Foman factors, there exists a presumption under Rule 15(a) in favor of

                                  12   granting leave to amend.” Id.
Northern District of California
 United States District Court




                                  13   II.    DISCUSSION

                                  14          A.      Modification of the Scheduling Order is Warranted Under Rule 16.

                                  15          Dropbox claims it seeks modification of the scheduling order in good faith, because it only

                                  16   learned of facts to support its unclean hands defense—which predicates Dropbox’s request for

                                  17   leave to amend its answer—in July 2018. See Mot. to Modify, at 5. Specifically, Dropbox claims

                                  18   that Synchronoss disclosed information in a 10-K filing that demonstrated an “orchestrated effort

                                  19   to artificially inflate the value of the Patents-in-Suit,” which Dropbox believes can serve as the

                                  20   basis for an unclean hands defense. Id.

                                  21          Synchronoss did not dispute that good cause exists to justify modification of the

                                  22   scheduling order under Rule 16(b), as it did not address Rule 16 in its opposition. Nor could it, in

                                  23   the Court’s view, as nothing suggests Dropbox could have discovered the pertinent facts, and thus

                                  24   have been able to seek modification of the scheduling order and leave to amend its answer, before

                                  25   the July 2018 disclosure.

                                  26          B.      Leave to Amend is Warranted Under Rule 15.

                                  27          Dropbox has also shown that leave to amend its answer should be granted under this

                                  28   circuit’s liberal standard under Rule 15. To start, there have been no previous amendments and
                                                                                         3
                                   1   Dropbox did not delay in seeking leave to amend after learning of the relevant facts to support its

                                   2   proposed unclean hands defense. In addition, amendment would not be futile. “[A] proposed

                                   3   amendment is futile only if no set of facts can be proved under the amendment to the pleadings

                                   4   that would constitute a valid and sufficient claim or defense.” Miller v. Rykoff–Sexton, Inc., 845

                                   5   F.2d 209, 214 (9th Cir. 1988). Here, Dropbox’s proposed amended answer provides that

                                   6   “Synchronoss orchestrated an effort to artificially inflate the value of the asserted patents by

                                   7   entering into illusory licensing agreements,” and then “attempted to rely on those licenses to

                                   8   extract money from Dropbox in this litigation.” See Dkt. No. 198-6, at 6–7. The Court finds that

                                   9   there is a “set of facts” that could be proved that would constitute a valid defense under the

                                  10   amendment, and thus finds that amendment would not be futile. See Miller, 845 F.2d at 214.2

                                  11          The Court further finds that leave to amend is not sought in bad faith. Synchronoss argues

                                  12   that Dropbox acted in bad faith, but only claims bad faith exists because Dropbox’s requested
Northern District of California
 United States District Court




                                  13   amendment is futile. See Mot. to Modify Opp., at 11 (“Given Dropbox has not and cannot plead

                                  14   any facts to support an unclean hands defense . . . Dropbox’s attempt to add [the defense]

                                  15   recklessly raises frivolous arguments and is factually baseless.”) In other words, Synchronoss’s

                                  16   bad-faith contention is entirely derivative of its futility claims. Because the Court finds that

                                  17   amendment would not be futile, as noted above, it therefore rejects Synchronoss’s claim that

                                  18   Dropbox proposes the amendment in bad faith.

                                  19          Finally, the Court finds that leave to amend would not prejudice Synchronoss.

                                  20   Synchronoss argues that because fact discovery is closed, an “amendment would effectively bar

                                  21   Synchronoss from obtaining discovery to refute the alleged unclean hands defense proposed by

                                  22   Dropbox.” Id. It is currently unclear what additional discovery Synchronoss might need,

                                  23   however, given that any evidence to refute the alleged unclean hands defense is presumably within

                                  24   Synchronoss’s control. And even if some limited discovery were necessary, the mere need for

                                  25   additional discovery, by itself, does not constitute sufficient prejudice under Rule 15 to withhold

                                  26
                                  27   2
                                        At the hearing on this motion, Dropbox’s counsel added that the unclean hands defense affords
                                  28   broader remedies than would otherwise be available to Dropbox from merely introducing this
                                       evidence as part of a general defense on the value of the patents.
                                                                                        4
                                   1   leave to amend. See, e.g., Oracle Am., Inc. v. Hewlett Packard Enter. Co., No. 16-cv-1393-JST,

                                   2   2017 WL 3149297, at *3 (N.D. Cal. July 25, 2017); Stearns v. Select Comfort Retail Corp., 763 F.

                                   3   Supp. 2d 1128, 1158 (N.D. Cal. 2010).

                                   4           Having found no evidence of futility, prejudice, bad faith, or undue delay, the Court finds

                                   5   that it should grant Dropbox’s requested leave to amend.

                                   6   III.    CONCLUSION

                                   7           The Court GRANTS Dropbox’s refiled motion to modify the scheduling order and for

                                   8   leave to file an amended answer.3 Dropbox shall file its amended answer within three days of the

                                   9   date of this order.

                                  10           IT IS SO ORDERED.

                                  11   Dated: 1/3/2019

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       HAYWOOD S. GILLIAM, JR.
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       3
                                         Dropbox’s initial motion to modify the scheduling order and for leave to file an amended answer
                                       is moot. See Dkt. No. 198.
                                                                                       5
